Order entered October 2, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01044-CV

                          JOSEPH STUMPH, ET AL., Appellants

                                               V.

                      CC-TURTLE CREEK, INC., ET AL., Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-11-11015-K

                                           ORDER
       We DENY appellants’ September 25, 2014 unopposed motion to reconsider this Court’s

September 17, 2014 order striking the agreed appellate record.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE